Citation Nr: 0208261	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  95-22 948	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected residuals of right trapezius muscle strain.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from December 1974 to December 1976, and from October 1977 to 
service retirement in July 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1996 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which granted service 
connection for residuals of strain of the right trapezius 
muscle, evaluated as noncompensably disabling.  The veteran 
appealed that decision, seeking a compensable rating for his 
service-connected residuals of strain of the right trapezius 
muscle.

This appeal was previously before the Board in June 1998, 
together with appeals for service connection for residuals of 
fracture of the right fifth metacarpal, including arthritis, 
and service connection for residuals of hepatitis C.  A Board 
decision of June 1998 granted service connection for 
residuals of hepatitis C, constituting a complete grant of 
the benefit sought on appeal as to that issue.  The Board 
remanded the issues of service connection for residuals of 
fracture of the right fifth metacarpal, including arthritis, 
and an increased (compensable) rating for service-connected 
residuals of strain of the right trapezius muscle to the RO 
for additional development of the evidence, to include VA 
orthopedic and radiographic examinations of the veteran's 
right hand and right trapezius muscle, with application of 
the revised schedular criteria for rating muscle injuries, 
effective July 3, 1997. 

While this case was in remand status, a rating decision of 
June 1998 implemented the Board decision of June 1998, 
assigning a noncompensable rating for the veteran's service-
connected residuals of hepatitis C, effective in February 
1996.  A rating decision of July 1999 granted service 
connection for degenerative disc disease and degenerative 
arthritis of the cervical spine, evaluated as 10 percent 
disabling from the date following service separation, 
constituting a complete grant of the benefit sought on appeal 
with respect to that issue.  Following receipt of a November 
1999 claim for a temporary 100 percent rating for service-
connected residuals of hepatitis C, a rating decision of May 
2000 assigned a 100 percent schedular evaluation, effective 
in October 1999.  The rating decision of May 2000 also 
granted service connection for residuals of fracture of the 
right fifth metacarpal, including arthritis of the distal 
interphalangeal joint of the right fifth finger, constituting 
a complete grant of the benefit sought on appeal with respect 
to that issue.  The veteran did not appeal the evaluations or 
effective dates assigned for his service-connected residuals 
of hepatitis, residuals of fracture of the right fifth 
metacarpal, including arthritis of the distal interphalangeal 
joint of the right fifth finger, or degenerative disc disease 
and degenerative arthritis of the cervical spine, and those 
determinations are final.  The actions requested on remand 
have been satisfactorily completed, and the case is now 
before the Board for further appellate consideration of the 
sole remaining issue currently in proper appellate status, 
i.e., an increased (compensable) rating for service-connected 
residuals of strain of the right trapezius muscle.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)].  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this case, the 
record shows that the claimant and his representative were 
notified of the provisions of the VCAA by RO letter of June 
2001.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address the 
reopening of a previously denied claim, the revised 
regulations pertaining to reopened claims are inapplicable to 
this appeal.  In general, where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam). 

The RO has obtained all available service medical records and 
all private and VA medical records identified by the 
claimant, and he has been afforded VA general medical and 
orthopedic examinations in October 1994, in December 1995, in 
November 1998, in February and April 1999.  Further, the 
claimant has been provided copies of rating decisions, 
Statements of the Case, and Supplemental Statements of the 
Case, as well as the Board decision and remand order issued 
in June 1998, and has declined a personal hearing before an 
RO Hearing Officer or before the Board.  

All relevant evidence necessary for an equitable disposition 
of the instant appeal has been obtained by the RO, and VA's 
duty of notification to the claimant of required information 
and evidence and its duty to assist him in obtaining all 
evidence necessary to substantiate his claim have been fully 
met.  The Board finds that the extensive development 
documented in the record indicates that there is no 
reasonable possibility that further assistance to the 
appellant will aid in substantiating his claim.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.  

2.  The veteran's service-connected residuals of strain of 
the right trapezius muscle is manifested pain in the right 
trapezius area, with tenderness and discomfort in the belly 
of the right trapezius muscle on flexion to the right.  

3.  The veteran's service-connected residuals of strain of 
the right trapezius muscle are not manifested by unusual or 
exceptional factors such as marked interference with 
employment or frequent periods of hospitalization such as to 
render inapplicable the regular schedular standards.  


CONCLUSION OF LAW

The schedular criteria for an increased rating of 10 percent 
for service-connected residuals of strain of the right 
trapezius muscle are met.  38 U.S.C.A. § 1155, 5107(a) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.321(b)(1), Part 4, §§ 4.40, 
4.45, 4.73, Diagnostic Code 5301 (2001). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Compensable Rating for Muscle Strain of the Right Trapezius 
Muscle

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2001).  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely related.  38 C.F.R. Part 4, 
§ 4.20 (2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. Part 4, § 4.7 (2001).  

A rating decision of January 1996 granted service connection 
for residuals of strain of the right trapezius muscle, 
evaluated as noncompensably disabling, effective August 1, 
1994, the date following service separation, and the veteran 
appealed, seeking an increased (compensable) rating for that 
disability.  

This case addresses the assignment of an initial rating 
following an initial award of service connection for the 
veteran's service-connected disability at issue.  In such 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(2000).  The Court has held that on a claim for an original 
or increased rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown,  6 Vet. App. 35, 38 (1993); Cf. Swan 
v. Derwinski,  1 Vet. App. 20, 20-23 (1990).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 
38 C.F.R. Part 4, § 4.40 (2001).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
Part 4, § 4.45 (2001).

Prior to July 3, 1997, service-connected muscle injuries were 
rated under the schedular criteria provided at 38 C.F.R. Part 
4, § 4.72 (1996).  Under Diagnostic Code (DC) 5301, injuries 
to Muscle Group I (Extrinsic muscles of the shoulder girdle, 
(1) trapezius; (2) levator scapulae; (3) serratus magnus) 
(Function: upward rotation of scapula.  Elevation of Arm 
above shoulder level.) were rated a noncompensably disabling 
when slight and involving either the dominant or nondominant 
shoulder or arm; and as 10 percent disabling when moderate 
and involving either the dominant or nondominant shoulder or 
arm.  38 C.F.R. Part 4, § 4.73, Diagnostic Code 5301 (1996).  

On and after July 3, 1997, service-connected muscle injuries 
were rated under the schedular criteria provided at 38 C.F.R. 
Part 4, § 4.73 (2001), which provided, in pertinent part, 
that injury to Muscle Group I (Upward rotation of  scapula; 
elevation of arm above shoulder level.  Extrinsic muscles of 
shoulder girdle: (1) Trapezius; (2) levator scapulae; (3) 
serratus magnus) will be rated as noncompensably disabling 
when slight and involving the dominant or nondominant 
shoulder girdle or arm; as 10 percent disabling when moderate 
and involving the dominant or nondominant shoulder girdle or 
arm.  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  Based upon the provisions for rating 
muscle injuries of Muscle Group I, including the trapezius 
muscle, prior to and on and after July 3, 1997, each of which 
provide a noncompensable evaluation when slight and involving 
either the dominant or nondominant shoulder or arm; and as 10 
percent disabling when moderate and involving either the 
dominant or nondominant shoulder or arm, the Board finds that 
the evaluation of the veteran's service-connected residuals 
of right trapezius muscle strain (Muscle Group I) under 
either the old or the revised criteria would yield the same 
rating, and has elected to use the revised criteria in effect 
on and after July 3, 1997.  

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through  5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310  through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).  38 C.F.R. 
Part 4, § 4.5573 (2001).  

The evaluation of muscle disabilities based upon an open 
comminuted fracture with muscle or tendon damage and a 
through-and-through injury with muscle damage are evaluated 
is addressed in 38 C.F.R. Part 4, §§ 4.56, 4.73.  The record 
shows that neither an open comminuted fracture with muscle or 
tendon damage nor a through-and-through injury with muscle 
damage are present in this case, and there is no evidence of 
a missile injury or scarring.  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of  movement.  
38 C.F.R. Part 4, §§ 4.56(c).  Under diagnostic codes 5301 
through 5323, disabilities resulting  from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.  38 C.F.R. Part 4, §§ 4.56(d).  

The veteran's service-connected residuals of right trapezius 
muscle strain (Muscle Group I) are currently evaluated as 
noncompensably disabling under the provisions of  38 C.F.R. 
Part 4, § 4.73, Diagnostic Code 5301 (2001).  As noted above, 
Diagnostic Code (DC) 5301 provides that injury to Muscle 
Group I (Upward rotation of  scapula; elevation of arm above 
shoulder level.  Extrinsic muscles of shoulder girdle: (1) 
Trapezius; (2) levator scapulae; (3) serratus magnus) will be 
rated as noncompensably disabling when slight and involving 
the dominant or nondominant shoulder girdle or arm; and as 10 
percent disabling when moderate and involving the dominant or 
nondominant shoulder girdle or arm.  

A VA general medical examination, conducted in October 1994, 
cited the veteran's complaints of right chest pain, which was 
found to be radiating from his right trapezius muscle.  
Examination disclosed that he had a normal posture, carriage 
and gait, and that he was right-handed, while range of motion 
testing of the upper extremities elicited complaints of pain 
in the trapezius area, more severe on the left than the 
right, radiating to the chest, with no apparent loss of 
motion.  The diagnosis was muscular pain about both trapezius 
muscles, left greater than right, with no objective findings.  

VA outpatient treatment records, dated in March 1995, cited 
the veteran's complaints of pain in both shoulders, right 
more than left, and from the shoulder to the mid-forearm, and 
Motrin was prescribed.  In May 1995, tenderness to palpation 
was noted over the cervical spine.  A report of VA orthopedic 
examination, conducted in December 1995, cited the veteran's 
complaints of pain in the right trapezius area, and 
tenderness and discomfort in the belly of the right trapezius 
muscle on flexion to the right was noted.  The diagnosis was 
strain of the right trapezius muscle.  

Private treatment records dated in June 1998 cited findings 
of positive trapezius and cervical tenderness, as well as 
posterior shoulder tenderness.  On VA examination in April 
1999, the veteran complained of flare-ups of pain associated 
with strenuous activity and lifting, and it was indicated 
that he had missed 28 days from work in the past year.  A 
full range of motion of the cervical spine was found.  No 
further VA examinations to evaluate the veteran's service-
connected residuals of right trapezius muscle strain have 
been conducted.  

Applying the provisions of 38 C.F.R. Part 4, §§ 4.40, 4.45, 
4.56, and 4.73 (2001), and for the reasons and bases stated, 
the Board finds that the veteran's service-connected 
residuals of right trapezius muscle strain are manifested by 
pain in the right trapezius area, with tenderness and 
discomfort in the belly of the right trapezius muscle on 
flexion to the right.  Based upon the foregoing, the Board 
finds that an increased rating of 10 percent for service-
connected residuals of right trapezius muscle strain is 
warranted from August 1, 1994.  To the extent indicated, the 
benefit sought on appeal is granted.  

The evidence does not establish that the veteran's service-
connected residuals of strain of the right trapezius muscle 
are manifested by unusual or exceptional factors such as 
marked interference with employment or frequent periods of 
hospitalization such as to render inapplicable the regular 
schedular standards.  There is no evidence which would 
warrant a referral to the VA Undersecretary of benefits or 
the Chief, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2001).  The veteran is currently in receipt of 
a schedular 100 percent evaluation for service-connected 
residuals of hepatitis C, and a total rating based on 
unemployability is not at issue.  

In reaching its decision, the Board has found that the 
evidence is in equipoise, or evenly balanced, and has 
resolved reasonable doubt in the veteran's favor.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating of 10 percent for service-connected 
residuals of right trapezius muscle strain is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

